Citation Nr: 1041228	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  04-16 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability prior 
to February 26, 2010.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to August 
1969, including combat service in the Republic of Vietnam, and 
his decorations include the Combat Action Ribbon.  

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Veteran testified at a Board hearing in October 2005.  He was 
informed that the Veterans Law Judge who conducted the hearing 
was no longer employed by the Board, but the Veteran did not 
indicate a desire to appear at another hearing.  

In December 2009, the Board remanded the issue on appeal to the 
RO for additional evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In December 2009, the Board remanded the Veteran's claim for a 
TDIU.  The Board directed the RO to afford the Veteran a VA 
examination and then adjudicate the issue.  

A remand by the Board confers upon a claimant, as a matter of 
law, the right to compliance with the remand orders.  Where the 
Board's remand orders were not substantial complied with upon 
remand, the Board itself errs in failing to insure compliance; in 
such situations the Board must remand the matter back to RO for 
further development.  Stegall v. West, 11 Vet. App. 268 (1998).  

Here, upon remand, the RO scheduled the Veteran for a VA 
examination, which was completed in February 2010.  The RO then 
issued a rating decision in July 2010 granting the Veteran a 
total (100 percent) schedular rating for his service-connected 
PTSD effective from February 26, 2010.  The RO did not, however, 
adjudicate the issue of entitlement to a TDIU, let alone prior to 
February 26, 2010.  

The Board points out that the award of a total (100 percent) 
schedular rating for the service-connected PTSD does not resolve 
the issue of whether a TDIU is warranted prior to the effective 
date for the total rating.  See Green v. West, 11 Vet. App. 472, 
476 (1998) (citing Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994)).  Accordingly, the Board may not find that there was 
substantial compliance with the December 2009 Board remand 
directives.  Hence, the matter must be remanded to afford the RO 
and opportunity to issue a statement of the case.  

The Board also points out that the RO issued a supplemental 
statement of the case (SSOC) in July 2010 addressing the issue of 
entitlement to an initial rating higher than 30 percent for the 
service-connected PTSD prior to April 28, 2005.  This issue, 
however, was resolved by the Board's December 2009 decision, 
which awarded an initial 50 percent rating from May 2, 2002, to 
June 16, 2009.  In other words, the July 2010 was issued in error 
and has no bearing on this appeal.  

For this reason, the case is REMANDED for the following action:

The RO must adjudicate the Veteran's claim of 
entitlement to a TDIU prior to February 26, 
2010.  If the benefit sought on appeal is not 
granted, the RO should issue a supplemental 
statement of the case and provide the Veteran 
and his representative an opportunity to 
respond.  The case should then be returned to 
the Board for the purpose of appellate 
disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

